DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Note – Prosecution History
This application is a continuation of application no. 13/441319, filed on April 6, 2012, now US Pat 10,060942.

Information Disclosure Statement
The two IDS’ filed on 12/10/20 have been considered. Please note that one of the two IDS’ is not so much an IDS form 1449, as it is a cover letter introducing the IDS form 1449. It has nonetheless been considered.

Drawings and Specification
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 200.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If 

Examiner’s Note - 35 USC § 101
In view of the “2019 Revised Patent Subject Matter Eligibility Guidance,” claims 1-20 qualify as eligible subject matter under 35 U.S.C. 101. 
With respect to step 2A, prong one, limitations, such as “determining an average or integrated gas content value …” and “determining a gas flux …” recite mathematical concepts. Certain dependent claims, such as dependent claims 2, 5-6, 14, and 17-18 recite specific mathematical equations. However, the independent claims explicitly recite a wind speed measurement device and a gas analyzer, which based on applicant’s figure 1, references 110 and 120, are structural machines. As such, under step 2A, prong two, the claims also recite limitations that are indicative of integration into a practical application, since they apply the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)). As a result, the claims are not directed to a judicial exception. They qualify as eligible subject matter under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-4, 6-7, 9-10, 13-16, and 18-20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Katul et al NPL (“An Investigation of the Conditional Sampling Method Used to Estimate Fluxes of Active, Reactive, and Passive Scalars”), cited in the IDS of 12/10/20.

With respect to claim 1, Katul et al NPL discloses:
A method of measuring gas flux (abstract states, “The conditional sampling flux measurement technique …”; page 1835, left column paragraph 1 states, “The most direct method to measure gas flux …”) in a system having a wind speed measurement device (page 1837, right column Instrumentation section states, “The velocity and temperature measurements were carried out using an Applied Technology sonic anemometer …”) and a gas analyzer (page 1837, right column Instrumentation section states, “whereas the CO2 and q were measured by a LICOR 6262 infrared absorption analyzer with 5-Hz measurement capabilities …”), the method comprising:
obtaining vertical wind speed data using the wind speed measurement device (see disclosure of Applied Technology sonic anemometer discussed on page 1837, right column Instrumentation section), the vertical wind speed data including a plurality a vertical wind speed measurements (W) obtained over a period of time at a sampling rate of about 5Hz or greater (page 1837, right column Instrumentation section states, “The sampling frequency and sampling duration were 10 Hz …” It 
obtaining gas content data using the gas analyzer (see disclosure of LICOR 6262 infrared absorption analyzer discussed on page 1837, right column Instrumentation section), the gas content data including a plurality of gas content measurements obtained over said period of time at an effective sampling rate of about 5Hz or less (page 1837, right column Instrumentation section states, “LICOR 6262 infrared absorption analyzer with 5-Hz measurement capabilities …”);
aligning the plurality of vertical wind speed measurements with the plurality of gas content measurements based on time (page 1835, Introduction section states, “The most direct method to measure gas flux is the eddy-correlation (EC) method, which measures the covariance between the vertical velocity fluctuation (w) and the gas concentration fluctuation (c).” Page 1837, left column paragraph under equation (8) states, “it is convenient to sort the c data into c+ and c- corresponding to w+ and w-, respectively. The resultant sampling scheme produces two well-defined compartments (w+, c+, and w-, c-) within which all the w and c measurements are clustered.” The created mathematical groupings of vertical wind speed measurements and gas content measurements will be construed to anticipate the claimed “aligning.” The measurements happen d. also states, “the measured time series of w’ and c’ …” and the concept of operating in time is disclosed throughout the disclosure of Katul NPL.);
determining, from the plurality of vertical wind speed measurements (W), updraft time periods when the wind speed has an upward component and downdraft time periods when the wind speed has a downward component (abstract states, “The empirical constant β relating the turbulent flux to the accumulated concentration difference between updrafts and downdrafts …”; the variables w+, c+ can be construed to represent updraft moments, while the variables w-, c- can be construed to represent downdraft moments);
identifying, for each of the updraft time periods and the downdraft time periods, a gas content measurement corresponding to said time period (page 1835, right column states, “One container collects the air only during updrafts (i.e., w > 0), whereas the other collects air only during downdrafts (i.e., w < 0). At the end of the sampling period, which usually varies from 20 min to 1h, the accumulated gas concentration in each of the two containers is measured …”);
determining an average or integrated gas content value (C↑) for the updraft time periods and an average or integrated gas content value (C↓) for the downdraft time periods (page 1835, right column paragraph under equation 1 discloses <C+> and <C-> as time-mean concentrations.); and
determining a gas flux (F) using the values C↑ and C↓ (page 1835, see equation 1, where J is the mean vertical flux)

With respect to claim 2, Katul et al NPL discloses:
wherein the gas flux (F) is determined using an equation of the form: (see claimed equation) (page 1835, equation (1) of Katul et al NPL matches the form of the claims equation.)

With respect to claim 3, Katul et al NPL discloses:
wherein β has a value of between about 0.4 and about 0.8 (page 1836, left column paragraph below equation (2) discloses β as having a value from 0.51 to 0.62)

With respect to claim 4, Katul et al NPL discloses:
further including determining an average or integrated wind speed value (W↑) for the updraft time periods and an average or integrated wind speed value (W↓) for the downdraft time periods (Note time-mean concentrations on page 1835, right column paragraph under equation (1). Please also note equations 9-11 on page 1837.)

With respect to claim 6, Katul et al NPL discloses:
wherein the gas flux (F) is determined using an equation of the form: (see claimed equation) (see equation (1) of Katul et al NPL)

With respect to claim 7, Katul et al NPL discloses:
wherein determining average or integrated wind speed values W↑ and W↓ includes determining a total average or integrated wind speed for said period of time (page 1835 right column discloses both “accumulated gas concentration” which can anticipate integrated values as well as time-mean concentrations, which can anticipate average wind speed values. Known both C+ and C- values allows for knowing total average of sampling period.)

With respect to claim 9, Katul et al NPL discloses:
wherein identifying gas content measurements corresponding to said updraft and downdraft time periods includes flagging stored gas content measurements differently for updraft and downdraft time periods (page 1837 left column states, “it is convenient to sort the c data into c+ and c- corresponding to w+ and w- …” The sorting anticipates the claimed “flagging.”)

With respect to claim 10, Katul et al NPL discloses:
wherein identifying gas content measurements corresponding to said updraft and downdraft time periods includes storing gas content measurements corresponding to an updraft time period in a different column or logically separate location in a database table than gas content w and c measurements are clustered.” The two compartments broadly anticipate the claimed different columns or logically separate location in a database table.)

Claim 13 is similar to claim 1 above and is rejected for similar reasons. The claimed “intelligence module” is inherent to Katul et al NPL, as Katul et al describes performing all of the operations performed by the claimed intelligence module. Some sort of processor or “intelligence module” must exist in order for Katul et al NPL to perform its operations. Page 1845 of Katul et al NPL also incorporates by reference, a reference by Mallat, S. that teaches using machine intelligence for pattern analysis.

Claims 14-16 correspond to claims 2-4 above and are rejected for similar reasons.

Claims 18-19 correspond to claims 6-7 above and are rejected for similar reasons.

Claim 20 corresponds to claim 9 above and is rejected for similar reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 5 and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Katul et al NPL (“An Investigation of the Conditional Sampling Method Used to Estimate Fluxes of Active, Reactive, and Passive Scalars”) in view of Komori et al NPL (“Development of an Air Sampling System for the True Eddy Accumulation Technique”), which was cited in the 12/10/20 IDS.

With respect to claim 5, Katul et al NPL discloses:
the method of claim 4 (as applied to claim 4 above)
determining an average gas content value (C↑) (time-mean concentrations discussed with respect to claim 1 above)
With respect to claim 5, Katul et al NPL differs from the claimed invention in that it does not explicitly disclose: 
wherein determining an average gas content value (C↑) includes: multiplying each gas content measurement corresponding to an updraft time period by the average vertical wind speed for that updraft time period to produce updraft values;
normalizing each updraft value by the average or integrated wind speed value (W↑); and averaging all normalized updraft values to produce the average gas content value (C↑);
wherein determining an average gas content value (C↓) includes: multiplying each gas content measurement corresponding to a downdraft time period by the average vertical wind speed for that downdraft time period to produce downdraft values;
normalizing each downdraft value by the average or integrated wind speed value (W↓); and
averaging all normalized downdraft values to produce the average gas content value (C↓); and
wherein the gas flux (F) is determined using an equation of the form: F = W↑C↑ -W↓C↓
With respect to claim 5, Komori et al NPL discloses:
wherein determining an average gas content value (C↑) includes: multiplying each gas content measurement corresponding to an updraft time period by the average vertical wind speed for that updraft time period to produce updraft values (see equation 3a; note various multiplication operations in equations on pages 264-265);
normalizing each updraft value by the average or integrated wind speed value (W↑); and averaging all normalized updraft values to produce the average gas content value (C↑) (see equations on pages 264-265; normalization is performed by operations with the wind speed values);
wherein determining an average gas content value (C↓) includes: multiplying each gas content measurement corresponding to a downdraft time period by the average vertical wind speed for that downdraft time period to produce downdraft values (see equations on pages 264-265);
normalizing each downdraft value by the average or integrated wind speed value (W↓) (see equations on pages 264-265; normalization is performed by operations with the average wind speed values, which are described on page 265); and
averaging all normalized downdraft values to produce the average gas content value (C↓) (see equations on pages 264-265); and
wherein the gas flux (F) is determined using an equation of the form: F = W↑C↑ -W↓C↓ (see equations on pages 264-265; note equation (4))
With respect to claim 5, it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the mathematical teachings of Komori et al NPL into the invention of Katul et al NPL. The motivation for the skilled artisan in doing so is to gain the benefit of gaining the advantages of a true eddy accumulation technique, such as a direct method for flux measurements. Please note that the content of claim 5 appears to be supported by paragraph 0027 of the applicant’s specification, which states, “Various embodiments use Eddy Accumulation … Using the traditional Eddy Accumulation (EA) method, turbulent gas is computed as follows …” This suggests that claim 5 merely represents calculations performed using an Eddy Accumulation technique, and the fact that Komori et al NPL anticipates claim 5 using an Eddy Accumulation technique is consistent with such an assertion. 

Claim 17 corresponds to claim 5 above and is rejected for similar reasons.

Claims 8 and 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Katul et al NPL (“An Investigation of the Conditional Sampling Method Used to Estimate Fluxes of Active, Reactive, and Passive Scalars”) in view of Taipale et al NPL (“Lag time determination in DEC measurements with PTR-MS”), which was cited in the 12/10/20 IDS.

With respect to claim 8, Katul et al NPL discloses:
the method of claim 1 (as applied to claim 1 above)
With respect to claim 8, Katul et al NPL differs from the claimed invention in that it does not explicitly disclose: 
wherein aligning includes applying a time delay computation to align the plurality of vertical wind speed measurements with the plurality of gas content measurements based on one or more of a physical parameter of the gas analyzer, wind speed, wind direction, and system setup configuration
With respect to claim 8, Taipale et al NPL discloses:
wherein aligning includes applying a time delay computation to align the plurality of vertical wind speed measurements with the plurality of gas content measurements based on one or more of a physical parameter of the gas analyzer, wind speed, wind direction, and system setup 
With respect to claim 8, it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the time lag teachings of Taipale et al NPL into the invention of Katul et al NPL. The motivation for the skilled artisan in doing so is to gain the benefit of accounting for factors that might skew the accuracy of the measurement data.

With respect to claim 12, Katul et al NPL discloses:
the method of claim 1 (as applied to claim 1 above)
With respect to claim 12, Katul et al NPL differs from the claimed invention in that it does not explicitly disclose: 
wherein aligning includes applying a circular correlation process to align the plurality of vertical wind speed measurements with the plurality of gas content measurements or computing time alignment from wind speed and direction and distance between devices
With respect to claim 12, 
wherein aligning includes applying a circular correlation process to align the plurality of vertical wind speed measurements with the plurality of gas content measurements or computing time alignment from wind speed and direction and distance between devices (page 857, left hand column, describes applying a MAX method to align the vertical wind speed measurements with the gas content measurements by removing signal asynchrony by maximizing the covariance between each scalar and the vertical wind; “circular” is not defined in the claims, so the MAX method will broadly be construed to read on the claimed correlation process. Please also note the other lag time methods disclosed in the section.)
With respect to claim 12, it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the teachings of Taipale et al NPL into the invention of Katul et al NPL. The motivation for the skilled artisan in doing so is to gain the benefit of accurate correcting for lag errors in the measurements.

Claim 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Katul et al NPL (“An Investigation of the Conditional Sampling Method Used to Estimate Fluxes of Active, Reactive, and Passive Scalars”) in view of Applicant’s Admitted Prior Art (AAPA).

With respect to claim 11, Katul et al NPL discloses:
the method of claim 1 (as applied to claim 1 above)
With respect to claim 11, Katul et al NPL differs from the claimed invention in that it does not explicitly disclose: 
further including applying a coordinate rotation process to the vertical wind speed data to remove horizontal wind speed components
With respect to claim 11, AAPA discloses:
further including applying a coordinate rotation process to the vertical wind speed data to remove horizontal wind speed components (paragraph 0035 of the applicant’s specification states, “In certain aspects, before the vertical wind speed is averaged, a coordinate rotation process or algorithm as is well known may be applied to the data to make sure that the vertical wind component is not contaminated with horizontal wind components …” (emphasis mine).)
With respect to claim 11, it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the teachings of AAPA into the invention of Katul et al NPL. The motivation for the skilled artisan in doing so is to gain the benefit of making sure that the vertical wind component is not contaminated with horizontal wind components.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Riensche et al (WO2011/028202) discloses a method and apparatus for determining gas flux.
Tchoryk, Jr. et al (US PgPub 20130314694) discloses an atmospheric measurement system and method.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD S LIANG whose telephone number is (571)272-2148.  The examiner can normally be reached on M-F 10:00 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN VAZQUEZ can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/LEONARD S LIANG/Examiner, Art Unit 2862                                                                                                                                                                                                        05/08/21